Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Matthew Miller, reg#72656 04/18/22

AMENDMENTS TO THE CLAIMS 

1.	(Currently Amended)  A buoy reservation system comprising:
a server device comprising a processor; 
a boat device comprising a processor; and 
a buoy device comprising a processor, wherein the server, boat, and buoy devices are in signal communication with each other; 
the boat device processor sending a reservation communication having a buoy identifier of a target buoy and a subscriber identifier of the subscriber to the server device processor; 
the server device processor reserving the target buoy for the subscriber; 
the server device sending a disable communication to the buoy device processor of the target buoy, wherein the buoy device processor is in signal communication with a lockable mooring point on the buoy device; 
the buoy device processor causing the mooring point to enter a mooring disabled configuration until the subscriber arrives at the target buoy; 
the boat device processor sending an arrival communication having a buoy identifier and a subscriber identifier to the server device processor; 
the server device processor sending an enable communication to the buoy device processor of the buoy device related to the buoy identifier; and
the server device processor billing the subscriber.


2-3 (cancelled)

4. (Currently Amended) The buoy reservation system of claim [[3]] 1 wherein the mooring point is in communication with the buoy device processor.

5. The buoy reservation system of claim 4 wherein the server device processor executes server software.

6. The buoy reservation system of claim 5 wherein the boat device processor executes boat-device software.

7. The buoy reservation system of claim 6 wherein the buoy device processor executes buoy-device software.

8. The buoy reservation system of claim 7 wherein the buoy device processor operates software that receives a remote signal from the server device to enable or disable the mooring point and software that enables or disables the mooring point in response to the remote signal.

9. cancelled
 
10. (Currently Amended) The buoy reservation system of claim [[9]] 8 wherein the server device software sends the enable or disable communication in response to a reservation communication from the boat device processor.

11. cancelled 

12. (Currently Amended) The buoy reservation system of claim [[11]] 10 wherein the server device processor operates a database of reservable buoys.

13. The buoy reservation system of claim 12 wherein the server device processor operates a subscriber database that correlates subscribers with boat devices.

14. The buoy reservation system of claim 13 wherein the subscriber database contains subscriber payment information.

15. The buoy reservation system of claim 14 wherein the buoy has local controls.

16. The buoy reservation system of claim 15 wherein signal communication is through the internet.

17. The buoy reservation system of claim 16 wherein the buoy device comprises a wireless device.

18. The buoy reservation system of claim 17 wherein the wireless device is a wireless repeater device.

19. The buoy reservation system of claim 18 further comprising a buoy owner device having a buoy owner device processor in signal

20. (Currently Amended) A method of reserving a mooring buoy comprising:
providing a server device comprising a processor; 
a boat device comprising a processor; and 
a buoy device comprising a processor wherein the buoy device processor, the boat device processor, and the server device processor are in signal communication with each other; 
the boat device processor sending a reservation communication having a buoy identifier of a target buoy and a subscriber identifier of the subscriber to the server device processor; 
the server device processor reserving the target buoy for the subscriber; the server device sending a disable communication to the buoy device processor of the target buoy, wherein the buoy device processor is in signal communication with a lockable mooring point on the buoy device; 
the buoy device processor causing the mooring point to enter a mooring disabled configuration until the subscriber arrives at the target buoy; 
the boat device processor sending an arrival communication having a buoy identifier and a subscriber identifier to the server device processor; 
the server device processor sending an enable communication to the buoy device processor of the buoy device related to the buoy identifier; and
the server device processor billing the subscriber.


Claim 1, 4-8, 10, 12-20 are allowed.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415